In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-414 CR

NO. 09-03-415 CR

NO. 09-03-416 CR

____________________


DONALD RAY LARTIGUE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 88360, 88451 and 88452




MEMORANDUM OPINION (1)
	Donald Ray Lartigue was convicted of the offense of robbery in Cause No. 88360,
and of the offense of aggravated robbery in Cause Nos. 88451 and 88452.  Lartigue filed 
notice of appeal on September 2, 2003.  In each case, the trial court entered a certification
of the defendant's right to appeal in which the court certified that this is a plea-bargain
case, and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial
court's certifications have been provided to the Court of Appeals by the district clerk.
	On September 5, 2003, we notified the parties that the appeals would be dismissed
unless amended certifications were filed within thirty days of the date of the notices and
made part of the appellate records by October 5, 2003.  See Tex. R. App. P. 37.1.  The
records have not been supplemented with amended certifications.  Because a certification
that shows the defendant has the right of appeal has not been made part of the record, the
appeals must be dismissed.  See Tex. R. App. P. 25.2(d).
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
								PER CURIAM

Opinion Delivered October 30, 2003
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.